Title: To John Adams from John Winthrop, 5 April 1776
From: Winthrop, John
To: Adams, John


     
      Dear Sir
      Watertown 5 April 1776
     
     I cannot omit so good an opportunity as now offers, of paying my respects to you. Nothing remarkable has occurred among us since the disgraceful flight of the British troops on the 17th ultimo. Tis generally believed they are bound to Halifax. General Washington set off yesterday. His conduct has met with universal approbation, and has gained him the highest applause. Saltpetre is made and making in great quantities, in this colony. One of our powder mills has been at work about a fortnight, and another is almost ready, and a third is this day ordered to be erected. We are now engaged in fortifying the harbor of Boston, and taking care of the Tories that remain and their effects. But the principal topic of conversation is, the Commissioners who are expected from England with proposals for an accomodation. Tis supposed they will play off all the insidious arts that have been so successfully practised in England (I had like to have said, at home) but we trust those arts will be ineffectual here. We have intire confidence in the wisdom and firmness of the Congress. The fate of America is in their hands, and it cannot be in better hands. We have no doubt, but they will seize this opportunity of establishing the Liberties of America on a foundation that cannot be shaken. Is it possible to come to a reconciliation with people that have treated us with so much barbarity? Tis the wish of many, I believe most, of our people, that they would throw off that dependence which has been the source of all the evils we have suffered, and which, as long as it continues, must be productive of the same, and if possible of greater evils. If we must still be subject to a K’s governors, vested with all the powers of nominating, negativing, &c. &c., and directed by Instructions, what can we expect but a repetition of the same scene? But it is needless for me to suggest any thing to a Gentleman who has so comprehensive a view of affairs and consequences.
     My Son will have the honor to wait on you with this Letter. He has been employed by Col. Warren in his office, ever since he has been Pay Master General; but that buisness is now at an end, and the young man is out of employ. He would be glad to serve his country in any way that he is qualified for. If it should be thought necessary to keep an office here, for the payment of the 5 Regiments, which General Washington has left for the defence of Boston, and he could get employment in it, I believe Col. Warren would give him a good character. Or, if the Honble. Justices of the Superior Court should appoint my brother for their sole Clerk, I believe he would take my son as an assistent in the office. Or, if they should think it best to have two Clerks, as has been usually the case, I believe it would be very agreable to him to have my son appointed for the other. If you should approve of this, I should esteem it a great favor if you will use your influence accordingly. I suppose you have heard, that Col. Foster and Mr. Sullivan have been appointed on that Bench, and that they have accepted. No answer has yet been received from Mr. Read.
     Be so good as to present my most respectful Compliments to the Gentlemen I have the honor to be acquainted with, particularly to Dr. Franklin, Col. Hancock and Mr. Secretary Adams, to whom I would write by my son, if I could possibly get time.
     
     
      I am with great esteem and respect, Dear sir, Your affectionate Friend and humble servt.
      John Winthrop
     
     
      Tis much desired, that a general Political Test, that shall pervade all America, may be established as soon as may be.
     
    